Title: From George Washington to the Continental Congress Committee of Conference, 13 January 1779
From: Washington, George
To: Continental Congress Committee of Conference


  
    Gentlemen
    Philadelphia 13 January 1779
  
  The Minutes I had the honor of transmitting to the consideration of the Committee, were intended as a Basis of conference on the several points therein contained, in order after an interchange of Ideas and information, to be the better able to form a just judgment of the System of conduct and measures, which it will be proper for us to pursue—It is essential to consider the subject in several points of light, in which, for want of information I feel myself greatly at a loss. The question does not turn upon military principles only—The state of European politics and our own prospects of Finance and supplies of every kind are essential to a right determination. My situation has not put it in my power to be as fully acquainted with these as I could wish, and so far as they are concerned my reasoning must be imperfect—Yet as the Committee express their desire to have my Ideas more explicitly on the objects proposed to them, I shall endeavour to comply with their expectations in the best manner I can under my present 
    
    
    
    disadvantages, confining myself principally to a view of our own internal circumstances and prospects.
The first object to which I took the liberty to call their attention was the recruiting the Army, towards which two Modes were suggested—1st—to inlist all the Men now in it during the War who are engaged for any term short of that and to spare no Bounty for that purpose. 2d—to draft upon some plan similar to the one recommended to the Committee at Valley Forge last February—Whether it will be necessary to adopt one or both these expedients will depend on what shall be determined respecting the plan of operations for next Campaign. If the general principle of it be offensive we must unite the two; if defensive the first may answer. I said, in that case, no Bounty ought to be spared, but when I reflect upon the enormous State Bounties already given I can hardly advise an addition to the Continental one, nor am I clear whether it would have the effect intended. If all State Bounties in money could be abolished, from the inequality, interference and competition of which I am persuaded the recruiting Service has greatly suffered. I should recommend the Continental Bounty to be raised as high as an hundred and fifty dollars or perhaps higher, and that this should be extended to recruiting in the Country as well as in the Army. The expences on this plan would be less and the success I beleive greater. Adequate provision should also be made for the Officers employed in the recruiting Service.
In reasoning upon a plan of operations for the next Campaign, we ought, in my opinion, to suppose that the enemy will hold their present posts. Many strong Arguments may be adduced for and against it, and in the present State of our information from Europe, so far as it has come to my Knowledge I do not think we have any sufficient Ground to conclude they will leave us. It is safest to suppose they will not, and to prepare for it. For if they do, though we may not be able immediately to make full advantage of their departure for want of having turned our preparations into a right Channel yet this will be only an inconvenience. On the other hand, if we were to take our measures on the presumption of an evacuation and this should not happen, we might be ruined by the Mistake. One is a question of convenience, the other of safety.
  On the supposition of a continuance of the War in America in its present form, there are three points of view in which the conduct proper to be observed by us may be considered—one the endeavouring to expel the enemy from their present posts in our front and directing our whole effort to that object—another the making an expedition against Niagara, to give effectual security to our Frontier and open a door into Canada and remaining upon the defensive in this 
    
    
    
    quarter. The third—the remaining intirely on the defensive, except such smaller operations against the Indians as will be absolutely necessary to divert their depredations from us.
The first is the most desirable, because if it could succeed, it would be decisive and put us out of the reach of contingencies—The enquiry is—how far it may be practicable? The enemy’s force at New York and Rhode Island, independent of the aid they might on any pressing exigency draw from the Refugees and Militia of the places in their possession induced partly by inclination and partly by compulsion may be estimated at about twelve or thirteen thousand effective Men: Though their force is now divided, it can be so easily assembled that in operating against it in one part we must expect to meet with the united opposition of the whole. Our force ought therefore to be sufficient to carry our point against the whole—Double the number is the least it could be undertaken with, and this would be far from giving a certainty of success. The insular situation of the Enemy’s posts assisted by strong Fortifications and by their shipping would be obstacles not easily to be overcome.
According to this estimate the smallest number with which the attempt could be undertaken would be 26000 effective Men. If I am not mistaken this is a larger number than we have ever had in the Feild; and besides these we should be still necessitated to keep Bodies of Troops on the Frontier and at other posts. This is a force which it is much to be feared we should find it very difficult, if not impossible to raise. Our resources of Men, I beleive, rather decrease. There is abundant employment in every Branch of Business—Wages, in consequence, have become so high and the Value of our money is so low, that little temptation is left to Men to engage in the Army. We have tried the effect of drafting and cannot expect more success than last year, so that upon the whole it is probable our force after every exertion would be rather less than more than it was in the preceding Campaign; and if it should even be equal it would be considerably short of what is required.
  But if the Men were to be had, a question arises whether they could be subsisted. The difficulty and expence would be excessive, and it is much to be doubted whether our money, tho’ aided by every exertion of Government, would be able to bring out the Resources of the Country to answer so immense a demand. Indeed I am not altogether clear that the Resources of the Country are in themselves equal to it. There is at this time an alarming scarcity of Bread and Forage, and tho’ it may be in a great measure artificial, yet there are symptoms of its being in some degree real. The great impediment to all vigorous measures is the state of our Currency. What prospects there are 
    
    
    
    of relieving it—what is to be expected from the measures taken to that effect, the Committee to whom the subject is familiar and best understood will judge—But I fear their operation will be too slow to answer the purposes of next Campaign. And if the vast expenditures necessary to the plan under consideration were to be made, I should have little hope of the success of any projects for appreciating the Currency that can be adopted. One powerful objection to the undertaking is that if we fail in it after straining all the Faculties of the State to the highest pitch, a total relaxation and debility might ensue from which perhaps we should not be able to recover—But though I should be extremely doubtful of our ability to force the enemy from both their present posts, and very apprehensive of the consequences of an ineffectual attempt—yet I should think it might not be impracticable to oblige them to abandon one, that is Rhode Island, and collect their whole force at the other. The manner of doing this would be by an attack upon New York so as to force the Garrison of Rhode Island to come to its succour—but to effect this would require the exertion of our whole strength And perhaps the object may not be thought adequate to the exertion.
  The next plan suggested is to make an Expedition against Niagara and remain upon the defensive here. This would not require so many Men as the other, but it would be more expensive. Not less than a force equal to that of the Enemy could with propriety be left here—say 13000. In estimating the force requisite against Niagara we must provide for establishing posts of communication as we advance, to protect our Convoys and secure a Retreat in case of disaster. We must also lay our account in having to do with the whole force of the Garrisons of Detroit and Niagara reinforced by all the hostile Indians and other Banditti which have hitherto infested our Frontiers—and we must even go further and look towards a reinforcement from Canada. On a suspicion of our intention against Niagara a part of the troops from Canada would naturally be sent to the aid of that important Fortress. The number then necessary for this expedition to give a moral certainty of success cannot be less than seven or eight thousand Men. This will make 20 or 21000 requisite for the execution of the second plan. In addition to these an extraordinary number of Artificers and a number of Sailors, Batteaux Men &ca will be wanted over and above the ordinary attendants of an Army—These must be included in the general estimate of numbers and Expence. The building and equipping Ships and Boats and providing other Apparatus peculiar to an expedition of this nature will be an immense addition to the Article of Expence. The difficulty and consequently expence of supplies of every kind will be greater than in the operations to which we have been 
    
    
    
    accustomed, on account of the remoteness of the scene of action from the source of supplies, and from the nature of the Country thro’ which they are to be transported—Considering these things, which I have more fully deliniated in my letter to Congress on the Canadian Expedition, it will appear pretty evident that the expence of the second plan under consideration will be greater than that of the first. Most of the objections that militate against the other apply to this. The object is certainly less and it will not perhaps be thought sound policy to exhaust our Strength and Resources in distant and indecisive Expeditions while there is still a possibility of our having a call for our utmost efforts for the interior defence and absolute safety of these States.
It is much to be regretted that our prospect of any capital offensive operations is so slender, that we seem in a manner to be driven to the necessity of adopting the third plan—that is, remaining intirely on the defensive, except such lesser operations against the Indians as are absolutely necessary to divert their ravages from us. The advantages of this plan are these—It will afford an opportunity of retrenching our Expences and adopting a general system of Oeconomy which may give success to the plans of Finance Congress have in contemplation and perhaps enable them to do something effectual for the releif of public Credit and for restoring the Value of our Currency. It will also give some repose to the Count[r]y in general and by leaving a greater number to cultivate the lands remove the apprehension of a scarcity of Supplies.
If this plan is determined upon every measure of Government ought to correspond. The most uniform principle of Oeconomy should pervade every department. We should contract but we should consolidate our System. The Army tho’ small should be of a firm and permanent texture. Every thing possible should be done to make the situation of the Officers and Soldiery comfortable, and every inducement offered to engage Men during the War. The most effectual plan that can be devised for inlisting those already in the Army and recruiting in the Country ought to be carried into immediate execution.
I shall not enter particularly into the measures that may be taken against the Indians; but content myself with the general Idea thrown out, unless it should be the pleasure of the Committee that I should be more explicit.
The main Body of the Army must take a position so as to be most easily subsisted, and at the same time best situated to restrain the Enemy from ravaging the Country. If they should hereafter weaken themselves still more so as to give a favorable opening, we should endeavour to improve it.
  This plan may perhaps have some serious disadvantages—Our inactivity will be an argument of our weakness and may injure our Credit 
    
    
    
    and Consequence with foreign Powers—This may influence the negotiations of Europe to our disadvantage—I would not suppose it could alienate our Allies, or induce them to renounce our Interests. Their own if well understood are too closely interwoven; their National Faith and Honor are pledged—At home too, it may serve to dispirit the people and give confidence to the disaffected. It will give leisure for factious and discontented Spirits to work and excite divisions.
If the Enemy were once expelled no European misfortune on our side would probably tempt England to recommence the War in America; but if they possess a footing among us and have an Army and a Fleet upon our Coast an adverse turn of our Affairs with our Allies might enable them to renew their exertions here. How far these inconveniencies ought to determine us to one great vigorous Effort at all hazards, Congress can alone be a competent Judge.
The degree of probability there is of an evacuation of these States for sometime past has made it a favourite object with me to make eventual preparations for operating against Niagara in particular and Canada in general in case that event should happen—I have given pretty extensive directions for this purpose. But the more closely I look into the State of our finances and resources, the more I am shaken in my judgment of the propriety of going into a very great certain expence for an uncertain advantage. If the Enemy go away, it will be extremely disagreeable to be unprepared for improving the opportunity, but when I consider the necessity of Oeconomy in our present circumstances, I am almost ready to submit to that inconvenience. I shall however be glad to receive explicit instructions on this head.
I shall beg leave for the present to confine my observations to these points and defer giving my Sentiments on the other matters till these are determined.
I am in some dilemma with respect to the propriety of my continuance in the City. Many Reasons operate to make my presence with the Army proper—and my stay here will become peculiarly ineligible, if any offensive plan should be preferred. I submit it to the Committee whether the other matters may not be as well transacted by letter from Camp as by remaining here. I have the honor to be with the greatest Respect Gentlemen Your most obt Servt

  Go: Washington

